Citation Nr: 1123186	
Decision Date: 06/16/11    Archive Date: 06/28/11

DOCKET NO.  08-19 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for disability manifested by dizziness, to include motion sickness, labyrinthitis, and vertigo.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel




INTRODUCTION

The Veteran served on active duty from June 1954 to September 1956.  He has unverified additional service in the U. S. Marine corps Reserve (USMCR) from March 1954 to June 1954.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The Board previously remanded the case for additional development in November 2010.  Not all of the required development was completed, especially obtaining outstanding VA treatment records.  Thus, a second remand is required.

The Veteran is seeking service connection for a disability manifested by dizziness, to include motion sickness, labyrinthitis, and vertigo.  As noted in the prior remand, he was discharged from service because of his sea sickness; it made him unfit for further service in the Navy.  

His original claim from October 1956 was denied in January 1957.  The basis for the denial was that the Veteran's sea sickness was a congenital or developmental condition.  Further, the condition was not aggravated beyond its natural progress during service.  

The Board remand also determined that the 1956 claim remained open as additional service treatment records were received within the one-year appeal period; however, no new adjudication of the claim was made.  

The Veteran submitted his current "claim" in August 2007.  He reported that his condition had gotten worse over the years.  He also reported having received treatment at the VA outpatient clinic (OPC) in Mount (Mt.) Vernon, Missouri, and VA medical centers (VAMCs) in Fayetteville, Arkansas, and Columbia, Missouri.  He did not provide the dates of treatment at those facilities.  

The Veteran submitted VA treatment records from VA OPC Mt. Vernon in October 2007.  The records covered a period from February 2006 to October 2007.  The records show that the Veteran was prescribed Meclizine for symptoms of dizziness as early as February 2006.  An entry from that date said the Veteran continued to experience dizziness on and off after having sinusitis.  The entry noted that the physician offered to prescribe Meclizine in November 2005 but the Veteran declined.  An entry from September 2006 noted that the Veteran said he had experienced dizziness off and on since service.  The assessment was vertigo.  The physician offered the Veteran the opportunity for testing but he declined.  An entry from October 2007 noted that the Veteran was offered an ear, nose and throat (ENT) consult but he said he would go to a private ENT specialist.

The Veteran submitted a statement with the records.  He reported having received treatment at the Mt. Vernon clinic for the past 10 years.  He asked that the VA records from Mt. Vernon and VAMC Fayetteville be obtained.

The Veteran's claim was denied in November 2007.  He submitted his notice of disagreement (NOD) in December 2007.  At that time he again asked that his VA records from Mt. Vernon and Fayetteville be obtained.  He repeated this request in a statement received in January 2008.  Finally, the Veteran asked that the records from Mt. Vernon be obtained when he submitted his substantive appeal in June 2008.

The Board notes that the Veteran has declined VA testing in regard to his claimed vertigo and dizziness.  He has said he would seek such testing from his private physician.  The Veteran did submit private treatment records after the remand of November 2010.  The records are from two sources and cover a period from July 1990 to October 2010.  There is no indication of an evaluation of his claimed dizziness/vertigo in the records.  The Veteran was prescribed Seldane, transderm in October 1986.  It appears this may have been in regard to an attempt to address his motion sickness as the entry said he was going on a ship.  Of note, the Veteran was involved in a motor vehicle accident (MVA) in June 1990.  He complained of headaches but there was no treatment for dizziness, vertigo or labyrinthitis.  He was later treated for injuries due to a motorcycle accident in May 2009.  He had complaints of dizziness after the accident.

Finally, entries dated in 2003 show that the Veteran was being seen by VA physicians.  The particular entries did not directly relate to the issue on appeal but the entries do establish that the Veteran was being seen by VA in 2003.  

The Veteran was afforded a VA ENT examination in December 2010.  The examiner noted that the claims folder did not include records from the Veteran's private physician.  (At the time of the examination, the private records submitted by the Veteran were not associated with the claims folder.)  The examiner referred to electronic VA records in his review of the case.  In that regard, he cited to an electronic record dated in August 2001.  He cited to several other entries dated in 2001.  In fact, the VA examiner cited to a number of VA clinical records up to February 2006.  None of those records has been associated with the claims folder. 

In addition, the examiner cited to VA records dated after the latest VA records in the claims folder.  In that regard he cites to VA records dated from December 2007 to December 2008 with the latest VA treatment records in the claims folder dated in October 2007.  

In the prior remand, the Board directed that the Veteran be asked to identify sources of treatment, to include VA and non-VA sources.  He did not respond to the letter sent to him from the agency of original jurisdiction (AOJ).  However, given the multiple times the Veteran listed treatment from VA, and the specific identification of the facilities, requests for pertinent records should have been made to the three facilities.  No such requests were made.  Moreover, the VA examiner cannot rely on VA records that are not part of the claims folder.  On remand, the AOJ must contact the respective VA facilities and request pertinent records.

The VA examiner also stated that the Veteran reported having an extensive private ENT evaluation.  The examiner said he had not had the opportunity to review the records but, should the Veteran submit his private records for review, he would be glad to review them.  In light of the Veteran's submission of private medical evidence, the examiner should be afforded the opportunity to determine if any of his opinions or reasoning would be changed as a result of the private records.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should contact the Veteran and request that he identify the names, addresses, and approximate dates of treatment for all VA and non-VA healthcare providers who have treated him for dizziness/motion sickness/inner ear symptoms since service.  The AOJ should attempt to obtain copies of pertinent treatment records identified by the Veteran that have not been previously secured and associate them with the claims folder.

Even if the Veteran does not respond to the AOJ's request or further identify VA treatment, he has provided sufficient information to require the AOJ to request his records from the VA OPC in Mt. Vernon, the VAMC in Fayetteville, and the VAMC in Little Rock.  The Veteran said he had received treatment from VA for 10 years in his statement of October 2007.  Also, his private records show he was being seen by VA in 2003 and the VA examiner cited to electronic VA records dating back to August 2001.  If the Veteran fails to respond to the AOJ's request for information, the 2001 to 2011 timeframe can serve as a guide for searching for records, especially the VA records referenced above.

2.  Upon completion of the above-requested development, the Veteran's claims folder should be returned to the same VA examiner who conducted the examination in December 2010, if available.  The examiner is requested to review the private medical records submitted by the Veteran along with any additional VA or private records associated with the claims folder.

The examiner is further requested to state whether the additional evidence makes any difference in his opinion that the Veteran's motion sickness in service represented a congenital defect or if any of the other listed diagnoses in the examination report, or developed through the additional medical evidence, can be related to the Veteran's military service.  The examiner's report of examination must include the complete rationale for all opinions expressed.

If the same examiner is not available, the Veteran's claims folder should be referred to another physician with the requisite experience to provide the requested opinion.  The reviewer should review the December 2010 VA examination report, along with the entire claims folder, and determine if he/she agrees or disagrees with the assessment made by the previous examiner.  The physician should provided detailed reasons for why he/she either agrees or disagrees with the prior assessment.  (Another examination should be scheduled if the physician finds that one is necessary to provide the requested opinions.)

3.  The AOJ must ensure that the medical examination report and opinions comply with this remand and the questions presented in the request.  If the report is insufficient, it must be returned to the examiner/reviewer for necessary corrective action, as appropriate.

4.  After completing the requested actions and any additional notification and/or development deemed warranted, the issue on appeal must be re-adjudicated.  If the benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response.

Thereafter, the case should be returned to the Board for further appellate review.  By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by the AOJ.  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

